United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     February 16, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-10793
                             Summary Calendar


                        PATRICIA ARLENE QUIMBY,

                                                    Petitioner-Appellant,

                                  versus

                       UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.


            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:04-CV-440


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Patricia Arlene Quimby, federal prisoner # 26863-177,

pleaded guilty to conspiracy to manufacture, possess with intent to

distribute, and distribute a controlled substance, and she was

sentenced to 210 months in prison.         Quimby filed a petition for a

writ of mandamus pursuant to 28 U.S.C. § 1651 and a motion for

relief from judgment pursuant to FED. R. CIV. P. 60(b) challenging

the legality of the sentence she received.            The district court

determined that it lacked jurisdiction over her pleadings and

dismissed them on that basis.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
           Quimby argues on appeal that the All Writs Act found at

28 U.S.C. § 1651 authorized the district court to grant her a writ

of mandamus requiring that her guideline sentencing range be

recalculated.   However, 28 U.S.C. § 1651(a) does not provide an

independent grant of jurisdiction.        Texas v. Real Parties In

Interest, 259 F.3d 387, 392 (5th Cir. 2001).      Because the relief

sought by Quimby would not be in aid of the jurisdiction of a

federal court, the district court correctly dismissed the petition.

28 U.S.C. § 1651(a); see Texas v. Real Parties In Interest, 259
F.3d at 392.

           Quimby’s argument against the district court’s dismissal

of her Rule 60(b) motion is conclusional at best.       It does not

acknowledge the district court’s construction of her motion as an

unauthorized successive motion filed under 28 U.S.C. § 2255.

Accordingly, Quimby has abandoned her challenge to the district

court’s dismissal of her motion.      See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

           Finally, FED. R. APP. P. 21 is inapplicable to the instant

appeal.   That rule does not confer jurisdiction upon this court to

grant the relief sought by Quimby in the district court.

           AFFIRMED.




                                  2